              DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS & ST. JOHN


  UNITED STATES OF AMERICA,

                     Plaintiff,
                     v.
                                             Civ. No. 10-48
  GOVERNMENT OF THE VIRGIN ISLANDS, VIRGIN
  ISLANDS PORT AUTHORITY, VIRGIN ISLANDS
  WASTE MANAGEMENT AUTHORITY, JOSEPH
  HODGE, ZULMA HODGE,

                   Defendants.



ATTORNEYS:
Mark Gallagher
Rachel Evans King
United States Department of Justice
Washington, DC
     For the plaintiff United States of America,

Grethchen Shappert
Joycelyn Hewlett
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the plaintiff United States of America,

Ian Clement
Pamela R. Tepper
V.I. Department of Justice
St. Thomas, V.I.
     For the defendant Government of the Virgin Islands.

Robert Goldsmith
Law Office of Marjorie Rawls Roberts, P.C.
St. Thomas, U.S.V.I.
     For the Virgin Islands Waste Management Authority.
United States v. Government of the Virgin Islands
Civ. No. 10-48
Page 2

                                    ORDER

     On October 24, 2018, the Court held an evidentiary hearing

in this matter. At the conclusion of that hearing, the Court

held a post-hearing conference in chambers. At that conference,

the parties agreed that there was a need to provide meaningful

and complete information regarding: (1) the Tier 2 Analysis that

is to be performed at the Anguilla and Bovoni landfills; (2)

whether approval from the U.S. Army Corps of Engineers is

required prior to completion of the Bovoni road reconstruction

project; and (3) the status of Federal Aviation Administration

(“FAA”) concurrence on the Anguilla landfill expansion.

     The premises considered, it is hereby

     ORDERED that an evidentiary hearing in this matter is

SCHEDULED to begin promptly at 9:00 A.M. on November 27, 2018;

it is further

     ORDERED that the parties’ shall SUBMIT briefs addressing:

(1) the Tier 2 Analysis that is to be performed at the Anguilla

and Bovoni landfills; (2) whether approval from the U.S. Army

Corps of Engineers is required prior to completion of the Bovoni

road reconstruction project; and (3) the status of FAA

concurrence on the Anguilla landfill expansion no later than

3:00 P.M. on November 14, 2018; it is further
United States v. Government of the Virgin Islands
Civ. No. 10-48
Page 3

     ORDERED that the Government of the Virgin Islands shall,

through such process as is necessary, procure the attendance at

the evidentiary hearing scheduled for November 27, 2018, of such

FAA and Port Authority officials that can testify regarding the

status of FAA concurrence regarding the Anguilla expansion

project.




                                                    S\________________
                                                       Curtis V. Gómez
                                                       District Judge
